UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4143



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN ZIEGLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:05-cr-0084-gra)


Submitted: July 20, 2006                       Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant     Federal  Public   Defender,
Greenville, South Carolina, for Appellant. Maxwell Barnes Cauthen,
III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Ziegler pled guilty to one count of possession of

child pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B)

(West 2000 & Supp. 2006).   The district court sentenced Ziegler to

forty-six months of imprisonment, the bottom of the applicable

advisory Guideline range.     On appeal, counsel filed an Anders*

brief, in which he states there are no meritorious issues for

appeal, but suggests that the district court failed to comply with

the requirements of Fed. R. Crim. P. 11 in the guilty plea hearing.

Ziegler was advised of his right to file a pro se supplemental

brief, but has not filed a brief.   We affirm.

          Because Ziegler did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.      See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).     Our review of the

plea hearing transcript reveals that the district court conducted

a thorough Rule 11 colloquy that assured Ziegler’s plea was made

both knowingly and voluntarily.   See United States v. DeFusco, 949

F.2d 114, 117, 120 (4th Cir. 1991). Accordingly, we find Ziegler’s

guilty plea was knowing and voluntary and properly accepted by the

district court.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


     *
      Anders v. California, 386 U.S. 738 (1967).

                               - 2 -
appeal.   We therefore affirm Ziegler’s conviction and sentence.

This court requires that counsel inform Ziegler, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Ziegler requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Ziegler.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -